                  IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 TOMMIE HARDY,                                 )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )   Case No. 4:19-cv-00237-DGK
                                               )
                                               )
 CITY OF KANSAS CITY,                          )
 MISSOURI,                                     )
                                               )
              Defendant.                       )


            REPLY SUGGESTIONS IN SUPPORT OF
DEFENDANT CITY OF KANSAS CITY, MISSOURI’S MOTION TO DISMISS
          PLAINTIFF’S FIRST AMENDED COMPLAINT

      The City of Kansas City, Missouri (the City) submits these Reply Suggestions

in Support of its Motion to Dismiss Plaintiff’s First Amended Complaint for failure to

state a claim upon which relief may be granted. (Doc. 29). For the reasons set forth

below, along with the City’s opening Suggestions in Support of the Motion to Dismiss

(Doc. 30), this Court should grant the City’s motion and dismiss Plaintiff’s First

Amended Complaint with prejudice.

                                    DISCUSSION

A.    PLAINTIFF HAS NOT ADEQUATELY PLEADED A CLAIM FOR
      MUNICIPAL LIABILITY UNDER 42 U.S.C. §§ 1981 or 1983

      In Plaintiff’s Suggestions in Opposition to the City’s Motion to Dismiss his

First Amended Complaint, Plaintiff has appeared to concede that he has only made

conclusory allegations of an official municipal policy or of an unofficial municipal

custom that led to a violation of his constitutional rights. Specifically, he states that

                                           1

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 1 of 8
his First Amended Complaint has “alleged both official municipal policy and

unofficial municipal custom and the factual bases for these will be developed during

discovery.” (Doc. 32 at p. 5). Such a statement ignores the federal pleading standards

and this Court’s order granting the City’s first motion to dismiss. (Doc. 23). Plaintiff

must allege sufficient facts to allow the Court to reasonably infer the City has a policy

of favoring white employees. His inability to plead specific allegations, rather than

conclusions, in his First Amended Complaint related to an official City policy or

widespread City custom which allegedly caused a deprivation of his civil rights is

fatal to his claims.

       Plaintiff’s Suggestions in Opposition to the City’s Motion to Dismiss contain a

long discussion of inapplicable federal law. Notably missing from the Suggestions in

Opposition is any discussion of how the First Amended Complaint meets the pleading

standards established in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127 S.Ct. 1955,

167 L.Ed.2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173

L.Ed.2d 868 (2009). As this Court has noted in its Order Granting the City’s First

Motion to Dismiss (Doc. 23), Twombly and Iqbal hold that “threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice” to survive a Rule 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678, 129 S.Ct.

1937 (quoting Twombly, 550 U.S. at 555, 127 S.Ct. 1955). Plaintiff’s inability to follow

the law established in these cases leads to a deficiently pleaded First Amended

Complaint that should be dismissed.




                                           2

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 2 of 8
       As discussed before, liability may attach to the City under § 1983 for a

constitutional violation if the violation resulted from (1) an “official municipal policy,”

(2) an unofficial “custom,” or (3) a deliberately indifferent failure to train or supervise.

Atkinson v. City of Mountain View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013) (citing

Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690-91, 98 S.Ct. 2018, 56

L.Ed.2d 611 (1978) and City of Canton, Ohio v. Harris, 489 U.S. 378, 388, 109 S.Ct.

1197, 103 L.Ed.2d 412 (1989)). In order to proceed beyond the pleading stage in a

§ 1983 case against a municipality, a plaintiff must plead “facts demonstrating that

the defendants violated a constitutional right either pursuant to official municipal

policy or as part of a custom or usage with the force of law.” Kelly v. City of Omaha,

813 F.3d 1070, 1073 (8th Cir. 2016). A custom is established by pleading and

demonstrating:

              (1) the existence of a continuing, widespread, persistent
              pattern of unconstitutional misconduct by the government
              entity’s employees; (2) deliberate indifference or tacit
              authorization of such conduct by the governmental entity’s
              policymaking officials after notice to the officials of that
              misconduct; and (3) that plaintiff was injured by acts
              pursuant to the governmental entity’s custom, i.e., that the
              custom was a moving force behind the constitutional
              violation.

Snider v. City of Cape Girardeau, 752 F.3d 1149, 1160 (8th Cir. 2014); Johnson v.

Douglas Cnty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

       “A municipality cannot be held liable solely because it employs a tortfeasor—

or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell, 436 U.S. at 660, 98 S.Ct. 2018. “There must be a causal



                                             3

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 3 of 8
connection between the municipal policy or custom and the alleged constitutional

deprivation in order to state a valid claim under § 1983. Ulrich v. Pope Cnty., 715

F.3d 1054, 1061 (8th Cir. 2013) (citing City of Canton, Ohio, 489 U.S. at 385, 109 S.Ct.

1197). A custom must be demonstrated by pleading a continuing, widespread, and

persistent pattern of unconstitutional misconduct. Ware v. Jackson Cnty., Mo., 150

F.3d 873, 880 (8th Cir. 1998).

      Despite Plaintiff’s claims to the contrary in his Suggestions in Opposition, the

Monell municipal liability standard under § 1983 is enforced at the pleading stage

and requires specific allegations. Numerous cases from this Court and other district

courts in the Eighth Circuit show this to be the case. See, e.g., Haller v. County of

Dundy, Neb., No. 4:19-CV-3028, 2019 WL 2764227, at *7-8 (D. Neb. July 2, 2019)

(Allegations which are nothing more than a recitation of a municipal liability claim

do not satisfy the federal pleading standards); Maxfield v. Larson, No. 1:18-CV-

01006-KES, 2019 WL 1060720, at *6 (D.N.D. Mar. 9, 2019) (Plaintiff is required to

identify a specific county policy or custom that caused any constitutional violation to

meet federal pleading standards); Gibson v. Greene Cnty., Mo., No. 17-3255-CV-S-BP,

2018 WL 1005408, at *5-6 (W.D. Mo. Feb. 21, 2018) (Plaintiff has not identified any

policies or customs that might make Greene County liable for officer’s actions);

Dillard v. City of Springdale, Ark., No. 5:17-CV-5089, 2017 WL 4392049, at *8 (W.D.

Ark. Sept. 29, 2017) (Complaint failed to state an unofficial custom claim because

there was nothing in Complaint to indicate disclosures were anything other than

isolated incidents for the City and County, rather than part of a continuing,



                                           4

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 4 of 8
widespread, persistent pattern of unconstitutional misconduct by the governmental

entity’s employees); Bradford v. City of Kansas City, Mo., No. 16-0289-CV-W-FJG,

2017 WL 2126867, at *3 (W.D. Mo. May 16, 2017) (“The Court finds that plaintiff has

not alleged a custom or policy of the only defendant, a municipality, which resulted

in the deprivation of her rights or privileges protected by the constitution”); Riley v.

City of Kansas City, Mo., No. 16-0188-CV-W-FJG, 2016 WL 7031907, at *2 (W.D. Mo.

Dec. 1, 2016) (In order to avoid dismissal in a § 1983 case against a municipality, a

plaintiff must plead facts demonstrating the defendants violated a constitutional

right pursuant to an official municipal policy or as part of a custom or usage with the

force of law); Lollie v. Johnson, No. 14-CV-4784 (SRN/HB), 2015 WL 3407931, at *6

(D. Minn. May 27, 2015) (Boilerplate allegations asserting the generic elements of a

Monell claim without allegations specific to the case are insufficient to plead a cause

of action); Ferguson v. Short, No. 2:14-CV-04062-NKL, 2014 WL 3925512, at *7 (W.D.

Mo. Aug. 12, 2014) (A plaintiff must plead that his injury is caused by the execution

of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy); Hutchison v. Texas Cnty.,

Mo., No. 09-3018-CV-S-RED, 2010 WL 11509268, at *5 (W.D. Mo. April 30, 2010)

(Plaintiff has not alleged defendant had any official municipal policy or widespread

custom or practice endorsing such harassment, nor that any such policy or custom

caused plaintiff’s injury).

       Plaintiff’s First Amended Complaint does not allege any facts that would

demonstrate the existence of a City policy or custom that caused a deprivation of his



                                            5

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 5 of 8
civil rights. Plaintiff claims the City has a policy, practice, custom, and pattern of

discrimination, but he does not allege any facts to support this conclusion other than

his own experiences of receiving discipline on one occasion and having to comply with

a doctor’s note requirement on another. He still has not described with any factual

allegations what the alleged policy or custom was, who implemented the alleged

policy or custom, how the alleged policy or custom applied to him and others with

whom he worked, or how this alleged policy was developed. In fact, Plaintiff alleges

he began employment with the City in 1993 and within ten years was promoted to

Senior Plant Operator. (Doc. 25 at ¶¶ 11-12). He mentions nothing of a widespread,

persistent discriminatory policy or custom applied to him during that time period or

any time before 2016. (Id.).

      Additionally, despite citing a number of state court lawsuits against the City,

Plaintiff fails to allege how these other lawsuits against the City he cites in his First

Amended Complaint demonstrate anything other than the City has been sued. He

does not allege these other lawsuits are maintained by employees within his same

working environment or that these other lawsuits are from the same temporal period

as his alleged discriminatory events. He does not even make the basic allegation that

these lawsuits were all racial discrimination lawsuits.

      Based on the allegations in the First Amended Complaint, the City still has no

notice of any alleged unconstitutional policy or custom which is the subject of

Plaintiff’s claims. Plaintiff has failed to plead a plausible claim under § 1983 that the

City could be liable for deprivation of his constitutional rights under Monell.



                                           6

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 6 of 8
Accordingly, this Court should sustain the City’s Motion to Dismiss. Because the time

for amending pleadings has passed (Doc. 24 – deadline to amend the pleadings is

September 30, 2019), dismissal should now be with prejudice.

                                  CONCLUSION

      For the foregoing reasons, as well as those reasons set forth in the City’s

Suggestions in Support of the Motion to Dismiss the First Amended Complaint (Doc.

30), the City of Kansas City’s Motion to Dismiss the First Amended Complaint should

be granted with prejudice.

Dated: November 5, 2019                Respectfully submitted,


                                       OFFICE OF THE CITY ATTORNEY


                                       By:   /s/ Timothy R. Ertz
                                             Timothy R. Ertz, # 63807
                                             Assistant City Attorney
                                             2300 City Hall, 414 E. 12th Street
                                             Kansas City, Missouri 64106
                                             Telephone: (816) 513-3154
                                             Fax: (816) 513-3133
                                             Email: timothy.ertz@kcmo.org

                                       Attorneys for Defendant City of Kansas
                                       City, Missouri.




                                         7

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 7 of 8
                          CERTIFICATE OF SERVICE

      I hereby certify that on November 5, 2019, I electronically filed the foregoing

Reply Suggestions in Support of Motion to Dismiss First Amended Complaint with

the Clerk of the Court using the CM/ECF system which will automatically send e-

mail notification to all CM/ECF participants of record in this case.


                                              By:    /s/ Timothy R. Ertz
                                                     Assistant City Attorney
                                                     Attorney for Defendant




                                          8

        Case 4:19-cv-00237-DGK Document 36 Filed 11/05/19 Page 8 of 8
